Case 2:20-cv-08873-MWF-SK Document 17 Filed 11/25/20 Page 1 of 7 Page ID #:152


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8873-MWF (SKx)                   Date: November 25, 2020
 Title:   Tiffany Herd v. Smart & Final Stores LLC et al

 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                             Court Reporter:
           Rita Sanchez                              Not Reported

           Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
           None Present                              None Present

 Proceedings (In Chambers):         ORDER GRANTING MOTION TO REMAND
                                    CASE TO SAN LUIS OBISPO SUPERIOR
                                    COURT [9]

       Before the Court is Plaintiff Tiffany Herd’s Motion to Remand Case to San Luis
 Obispo Superior Court (the “Motion”), filed on October 20, 2020. (Docket No. 9).
 Defendants Smart & Final Stores, LLC and Matthew DeWolf filed an opposition on
 June 29, 2020. (Docket No. 13). Plaintiff filed a reply on November 9, 2020. (Docket
 No. 14).

       The Court has read and considered the papers filed in connection with the
 Motion and held a telephonic hearing on November 23, 2020, pursuant to General
 Order 20-09 arising from the COVID-19 pandemic.

        The Motion is conditionally GRANTED. There was nothing improper about
 Plaintiff’s decision to choose a state forum over her federal claims and amend the
 Complaint accordingly. Because this action is still at the very early stages, the Court
 declines to exercise supplemental jurisdiction over Plaintiff’s remaining state law
 claims.

        At the hearing, counsel for Plaintiff agreed to dismiss the class action claims.
 The parties are ORDERED to file a stipulation on or before December 4, 2020, in
 which Plaintiff dismisses her class action claims and agrees that she will not pursue
 those claims in superior court. If Defendants inexplicably refuse to so stipulate, then
 Plaintiff shall request voluntary dismissal. Fed. R. Civ. P. 41. Upon receipt of the
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-08873-MWF-SK Document 17 Filed 11/25/20 Page 2 of 7 Page ID #:153


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8873-MWF (SKx)                   Date: November 25, 2020
 Title:   Tiffany Herd v. Smart & Final Stores LLC et al

 stipulation or request, the Court will issue an order remanding the action to the
 Superior Court of the State of California for the County of San Luis Obispo.

 I.    BACKGROUND

       Plaintiff commenced this action on August 11, 2020, in San Luis Obispo
 Superior Court. (See Notice of Removal (“NoR”), Ex. A, Complaint (Docket No. 1-
 1)). Plaintiff and Defendants are all citizens of California. (See id. ¶¶ 11-13).

        The putative class action Complaint states claims for relief under Title III of the
 Americans with Disabilities Act (the “ADA”), the Unruh Civil Rights Act (the “Unruh
 Act”), and the California Disabled Persons Act (the “DPA”) on behalf of Plaintiff and
 similarly situated disabled individuals. (See generally Complaint). The Complaint
 alleges that Defendants engaged in discriminatory practices in their stores by
 implementing a mandatory mask-wearing policy for customers, which endangers the
 health and safety of customers with disabilities and medical conditions that prevent the
 wearing of a facemask. (Id. ¶ 4).

         Defendants removed the action to federal court on September 28, 2020,
 asserting that the Court has federal question jurisdiction due to Plaintiff’s ADA claim,
 and alternatively, that the Court has jurisdiction under the Class Action Fairness Act
 (“CAFA”), 28 U.S.C. § 1332(d)(2) and (d)(5). (See NoR).

       Plaintiff filed a First Amended Complaint (“FAC”) on October 8, 2020. (Docket
 No. 8). While the factual allegations against Defendants remain largely the same, the
 FAC removes all class action allegations and the ADA claim. (See generally, FAC).
 The only remaining claims are the Unruh Act claim and the DPA claim. (See id.).

 II.   DISCUSSION

       Plaintiff argues that the action should be remanded because the Court lacks
 subject matter jurisdiction over the matter. Specifically, Plaintiff argues that there is
 no federal question jurisdiction because the FAC removed the ADA cause of action
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-08873-MWF-SK Document 17 Filed 11/25/20 Page 3 of 7 Page ID #:154


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8873-MWF (SKx)                   Date: November 25, 2020
 Title:   Tiffany Herd v. Smart & Final Stores LLC et al

 and all class action allegations, destroying the possibility of CAFA jurisdiction.
 (Motion at 5-7). Additionally, Plaintiff asserts, there is no diversity jurisdiction
 because all parties are citizens of California. (Id.).

        In general, “any civil action brought in a State court of which the district courts
 of the United States have original jurisdiction, may be removed by the defendant or the
 defendants, to the district court[.]” 28 U.S.C. § 1441(a). A removing defendant bears
 the burden of establishing that removal is proper. See Abrego v. The Dow Chem. Co.,
 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the “longstanding, near-
 canonical rule that the burden on removal rests with the removing defendant”). If there
 is any doubt regarding the existence of subject matter jurisdiction, the court must
 resolve those doubts in favor of remanding the action to state court. See Gaus v. Miles,
 Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“Federal jurisdiction must be rejected if there
 is any doubt as to the right of removal in the first instance.”).

        Additionally, “[w]hen a claim can be supported by alternative and independent
 theories — one of which is a state law theory and one of which is a federal law theory
 — federal question jurisdiction does not attach because federal law is not a necessary
 element of the claim.” Rains v. Criterion Sys., Inc., 80 F.3d 339, 346 (9th Cir. 1996).
 “Federal-question jurisdiction over a state-law claim is not created just because a
 violation of federal law is an element of the state law claim.” Wander v. Kaus, 304
 F.3d 856, 859-60 (9th Cir. 2002) (holding there is no federal question jurisdiction over
 California Disabled Persons Act claim even though element of claim was ADA
 violation because “actions for damages under the DPA necessarily involve issues
 outside the scope of Title III of the ADA”).

       Defendants argue that the Motion should be denied because the action was
 properly removed at the time based on the claims in the Complaint, and jurisdiction is
 “analyzed on the basis of the pleadings filed at the time of removal without reference
 to subsequent amendments. Because of this rule, a plaintiff may not compel remand
 by amending a complaint to eliminate the federal question upon which removal was
 based.” (Opposition at 4) (quoting Sparta Surgical Corp. v. Nat’l Ass’n of Sec.
 Dealers, Inc., 159 F.3d 1209, 1213 (9th Cir. 1998) (internal citation omitted),
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-08873-MWF-SK Document 17 Filed 11/25/20 Page 4 of 7 Page ID #:155


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8873-MWF (SKx)                   Date: November 25, 2020
 Title:   Tiffany Herd v. Smart & Final Stores LLC et al

 abrogated on other grounds by Merrill Lynch, Pierce, Fenner & Smith Inc. v.
 Manning, 136 S. Ct. 1562 (2016)). Defendants further claim that Plaintiff’s
 amendment was “manipulative.” (Id. at 7).

         District courts have interpreted Sparta to leave room for discretionary remand.
 See Molina v. Rite Aid, CV 18-08806-SVW (JCx), 2019 WL 121194, at *2 (C.D. Cal.
 Jan. 7, 2019) (declining to exercise supplemental jurisdiction and granting plaintiff’s
 motion to remand where plaintiff elected to remove claim in amended complaint based
 on federal statute, the sole basis for federal jurisdiction); Bay Area Surgical Mgmt.,
 LLC v. UnitedHealthcare Ins. Co., CV 12-01421 SI, 2012 WL 3235999, at *4 (N.D.
 Cal Aug. 6, 2012) (remanding action, noting that “although Sparta held that no right to
 remand existed, the Ninth Circuit did not address whether the court could have
 remanded by exercising its discretion to decline supplemental jurisdiction over the
 remaining state court claims”) (internal citation and quotation marks omitted)
 (emphasis added); Moyles v. Johnson Controls, Inc., CV 05-885-FCD-KJM, 2005 WL
 1561519, at *9-10 (E.D. Cal. June 29, 2005) (“While defendant’s explication of
 Sparta’s holding is correct, that decision is not determinative of this motion . . .
 district courts possess the discretion to decide whether to retain jurisdiction over state
 law causes of action after the federal claims for relief have dropped out of the
 litigation.”).

        Indeed, before Sparta was decided, in Baddie v. Berkeley Farms, 64 F.3d 487,
 491 (9th Cir. 1995), the Ninth Circuit acknowledged that remand is proper where
 plaintiffs amend their complaint to remove their federal claims and move for remand
 without delay. Rejecting the district court’s reasoning that the plaintiffs “had been
 ‘manipulative,’” the Baddie court explained that a plaintiff has the right to file its
 federal claims in state court, and if the defendant removes to federal court, “the
 plaintiff must then choose between federal claims and a state forum.” Id. “There [is]
 nothing manipulative about [a plaintiff’s] straight-forward tactical decision” to
 “dismiss[] [its] federal claims and move[] for remand with all due speed after
 removal.” Id. “The district court has discretion to grant or deny remand.” Id. at 490.


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-08873-MWF-SK Document 17 Filed 11/25/20 Page 5 of 7 Page ID #:156


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

 Case No. CV 20-8873-MWF (SKx)                   Date: November 25, 2020
 Title:   Tiffany Herd v. Smart & Final Stores LLC et al

        In light of these cases, the Court determines that because the FAC contains no
 federal question and there is no other basis for subject-matter jurisdiction, it retains
 discretion to remand the case to state court.

        At the hearing, Defendants urged the Court to adopt the persuasive reasoning of
 In re Burlington N. Santa Fe Ry. Co., 606 F.3d 379, 381 (7th Cir. 2010), and hold that
 post-removal amendment does not destroy CAFA jurisdiction due to considerations of
 expense, delay, and the “risk of forum manipulation.” The Court declines to do so for
 these reasons:

       First, it appears that the Ninth Circuit takes a different approach than the
 Seventh Circuit. While Baddie did not expressly address CAFA jurisdiction, the Ninth
 Circuit did not interpret a plaintiff’s decision to choose a state forum over her federal
 claims as unfair, reprehensible, or “manipulative.” See Baddie, 64 F.3d at 491

        Second, the considerations of delay and expense referenced in In re Burlington
 are not present here, as this is not a situation in which a plaintiff “who believed the tide
 was turning against [her]” strategically chose to “amend [her] complaint months (or
 even years) into the litigation to require remand to state court.” In re Burlington, 606
 F.3d at 381 (citing CAFA legislative history, S.Rep. No. 109-14, at 70-71 (2005),
 reprinted in 2005 U.S.C.C.A.N. 3, 66). Rather, Plaintiff moved to remand almost
 immediately after Defendants’ removal.

        Third, during the hearing, Plaintiff agreed to stipulate to dismissal of the class
 action claims, thereby alleviating Defendants’ concern that “nothing” would prevent
 Plaintiff from re-raising these claims as soon as the matter is remanded to state court.

        The decision to exercise supplemental jurisdiction is informed by the values of
 economy, convenience, fairness, and comity. See Acri v. Varian Assocs., Inc., 114
 F.3d 999, 1001, supplemented, 121 F.3d 714 (9th Cir. 1997). “‘[I]n the usual case in
 which federal-law claims are eliminated before trial, the balance of factors . . . will
 point toward declining to exercise jurisdiction over the remaining state law claims.’”
 Schneider v. TRW, Inc., 938 F.2d 986, 993 (9th Cir. 1991) (quoting Carnegie-Mellon
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-08873-MWF-SK Document 17 Filed 11/25/20 Page 6 of 7 Page ID #:157


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-8873-MWF (SKx)                   Date: November 25, 2020
 Title:   Tiffany Herd v. Smart & Final Stores LLC et al

 Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). District courts may decide to retain
 supplemental claims “on the basis that returning them to state court would be a waste
 of judicial resources.” Id. at 994 (listing cases upholding the district court’s decision to
 retain supplemental claims after claims of original jurisdiction were dismissed).

        This matter is in the very early stages, and no resources of the parties, this Court,
 or the superior court would be conserved by continuing to litigate purely state claims in
 this Court. Defendants claim that removal would be unfair, but as noted above, there is
 nothing unfair about Plaintiff exercising her right to choose between “federal claims
 and a state forum.” See Baddie, 64 F.3d at 491. And Defendants cannot claim to
 suffer prejudice by being required to litigate state claims in the superior court. Plaintiff
 “clearly desire[s] a state forum” and “other concerns of economy, convenience, and
 comity would be served by returning to state court what is now at an early stage a
 purely state-law action.” See Fletcher v. Solomon, CV-06-05492, 2006 WL 3290399,
 at *4 (N.D. Cal. Nov. 13, 2006). Because the relevant considerations tip in favor of
 declining to exercise supplemental jurisdiction, the Court concludes that remand is
 proper.

        Plaintiff further seeks attorneys’ fees and costs on the basis of improper removal.
 This request is DENIED. As discussed above, Defendants’ removal was objectively
 reasonable because there was federal question jurisdiction at the time of removal due to
 Plaintiff’s ADA claim. See Martin v. Franklin Capital Corp., 546 U.S. 132, 141
 (2005) (“when an objectively reasonable basis [for removal] exists, fees should be
 denied”).

        For the same reasons stated above, Defendants’ request for Rule 11 sanctions is
 DENIED. See Baddie, 64 F.3d at 491 (“Because we find nothing reprehensible about
 plaintiffs’ maneuvers, Rule 11 sanctions would not be warranted.”).

 III.   CONCLUSION

        The Motion is conditionally GRANTED. The parties are ORDERED to file a
 stipulation on or before December 4, 2020, in which Plaintiff agrees to dismiss her
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-08873-MWF-SK Document 17 Filed 11/25/20 Page 7 of 7 Page ID #:158


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 20-8873-MWF (SKx)                   Date: November 25, 2020
 Title:   Tiffany Herd v. Smart & Final Stores LLC et al

 class action claims. Upon receipt of the stipulation, the Court will issue an order
 remanding the action to the Superior Court of the State of California for the County of
 San Luis Obispo.

       Plaintiff’s request for costs and fees and Defendants’ request for Rule 11
 sanctions are DENIED.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
